***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            WILSON PUENTE v. PROGRESSIVE
             NORTHWESTERN INSURANCE
                     COMPANY
                     (AC 39708)
                        Lavine, Prescott and Elgo, Js.

                                   Syllabus

The plaintiff, who had sustained injuries when a motor vehicle operated by
   a third party struck him after he had exited and stepped away from his
   vehicle, sought to recover underinsured motorist benefits allegedly due
   under a policy of automobile insurance issued by the defendant to the
   plaintiff’s business, W Co. The trial court granted the defendant’s motion
   for summary judgment and rendered judgment thereon, from which the
   plaintiff appealed to this court. The plaintiff claimed that there were
   genuine issues of material fact as to whether the policy provided underin-
   sured coverage to him personally, regardless of whether he was occu-
   pying the vehicle, and as to whether he was ‘‘occupying’’ the insured
   vehicle within the meaning of the policy when he sustained his injuries.
   Held that the trial court properly granted the defendant’s motion for
   summary judgment, there having been no genuine issue of material fact
   regarding the defendant’s obligation to the plaintiff under the terms of
   the insurance contract: that court properly determined that the policy
   unambiguously provided that W Co. and not the plaintiff was the named
   insured, as there was no ambiguity in the policy language as to whether
   ‘‘insured’’ referred to the plaintiff personally or to W Co. where, as here,
   the declarations page of the policy listed W Co. as the named insured,
   the use of the term ‘‘you’’ did not create ambiguity in that the term
   referred to the named insured shown on the declarations page, which
   was W Co., and the policy provided further that when the named insured
   was not a natural person, the policy covered only individuals who were
   occupying the insured vehicle; moreover, the plaintiff failed to raise a
   genuine issue of material fact as to whether he was ‘‘occupying’’ an
   insured vehicle when he sustained his injuries, as the relevant underin-
   sured motorist statute (§ 38a-363 [c]) defined ‘‘occupying’’ a vehicle as
   ‘‘to be in or upon entering into or alighting from the vehicle,’’ which
   required physical contact with the insured vehicle, that definition was
   consistent with, although not identical to, the language of the policy in
   the present case, which defined ‘‘occupying’’ as ‘‘in, on, entering or
   exiting’’ the insured vehicle, although the policy at issue in the present
   case used the term ‘‘exiting’’ rather than ‘‘alighting’’ in defining the word
   ‘‘occupying,’’ it was nevertheless clear from case law that ‘‘occupying’’
   a vehicle requires physical contact, which supported the trial court’s
   construction of the policy to require physical contact with the insured
   vehicle in order to trigger coverage, and it was undisputed here that
   the plaintiff, who had stepped out of the insured vehicle and walked
   past the rear of that vehicle before he was struck, was not in physical
   contact with the vehicle when he was injured.
           Argued February 1—officially released May 15, 2018

                             Procedural History

  Action to recover damages for underinsured motorist
benefits allegedly due under a policy of automobile
insurance issued by the defendant, and for other relief,
brought to the Superior Court in the judicial district of
Stamford, where the court, Povodator, J., granted the
defendant’s motion for summary judgment and ren-
dered judgment thereon, from which the plaintiff
appealed to this court. Affirmed.
   John C. Turner, Jr., for the appellant (plaintiff).
 John W. Cannavino, Jr., with whom, on the brief,
was Alexandra J. Zeman, for the appellee (defendant).
                         Opinion

   PRESCOTT, J. In this action to recover underinsured
motorist benefits pursuant to an insurance policy issued
by the defendant, Progressive Northwestern Insurance
Company, to Wilson Roofing, LLC (Wilson Roofing),
the plaintiff, Wilson Puente, appeals from the judgment
of the trial court granting the defendant’s motion for
summary judgment. The plaintiff claims that the trial
court improperly granted the motion because a genuine
issue of material fact existed regarding whether (1) he
was a named ‘‘insured’’ within the meaning of the policy
issued to Wilson Roofing or (2) even if he was not the
named insured, he is still entitled to recover pursuant
to the policy because he was ‘‘occupying’’ a vehicle
covered by the policy when he sustained his injuries.
We affirm the judgment of the trial court.
  The record reveals the following facts and procedural
history. The plaintiff alleged in his complaint that he
was occupying or in the process of exiting a 2001 GMC
Savana G3500 in a parking lot in Norwalk when Cristian
Zuna, a nonparty, struck him with her 2008 Honda
Accord, causing him to suffer injuries. The plaintiff
further alleged that any damages he suffered as a result
of the accident were covered under a commercial auto
policy through which the defendant provided unin-
sured/underinsured motorist coverage to the plaintiff’s
business, Wilson Roofing.
   On May 6, 2016, the defendant filed a motion for
summary judgment in which it argued that there is no
genuine issue of material fact regarding whether (1)
the plaintiff was insured under the policy because he
was not ‘‘occupying’’ the vehicle at the time of the
accident, and (2) the vehicle was not an ‘‘insured auto’’
under the policy. The plaintiff filed a motion in opposi-
tion to the motion for summary judgment arguing that
there was a genuine issue of material fact as to whether
he was the named insured within the meaning of the
policy or that he was ‘‘occupying’’ an insured vehicle
at the time he sustained his injuries.
   At his deposition, a transcript of which the defendant
attached as an exhibit to its motion for summary judg-
ment, the plaintiff testified that he operates a home
improvement company known as Wilson Roofing and
Siding, LLC, which has four or five employees.1 On the
morning of May 15, 2014, the plaintiff drove to a parking
lot at Rick’s Main Roofing at 26 Fitch Street in Norwalk.
The plaintiff worked for Rick’s Main Roofing as a sub-
contractor and had two assigned parking spaces in that
lot. The plaintiff left for a job assignment and returned
to the parking lot at Rick’s Main Roofing sometime
between 3 and 3:30 p.m. The plaintiff parked his vehicle
with the front end of his vehicle facing into the parking
space.2 He gathered the papers he needed to take into
Rick’s Main Roofing, stepped out of the vehicle, and
walked toward the rear of the vehicle. After he walked
past the rear of his vehicle, he noticed a Honda Civic
traveling toward him and was forced to jump onto the
front end of the Honda to avoid being hit. He suffered
injuries to his left foot after it was caught under the
front end of the Honda Civic.
   It is undisputed that the commercial auto insurance
policy issued by the defendant to the plaintiff, which
was in effect at the time of the accident, provided cover-
age for some of Wilson Roofing’s vehicles. The declara-
tions page of that policy states that the defendant
provided commercial auto insurance coverage and that
the ‘‘named insured’’ was ‘‘Wilson Roofing, LLC.’’
   Following a hearing, the court granted the defen-
dant’s motion for summary judgment. The court con-
cluded that the language of the policy was unambiguous
and that there was no genuine issue of material fact
regarding whether the plaintiff was a named insured
within the meaning of the policy. Specifically, the court
concluded as a matter of law that Wilson Roofing, and
not the plaintiff, was the named insured under the pol-
icy. The court also concluded that, even if he was not
the named insured, the plaintiff had failed to raise a
genuine issue of material fact that he was still entitled
to recover pursuant to the policy language that extends
coverage to persons ‘‘occupying’’ a vehicle insured
under the policy because he failed to raise a genuine
issue of material fact that he was ‘‘occupying’’ such a
vehicle when he sustained his injuries. This appeal
followed.
   The plaintiff claims on appeal that the court improp-
erly concluded that there was no genuine issue of mate-
rial fact as to whether (1) the policy provided
underinsured coverage to him personally regardless of
whether he was occupying the vehicle and (2) he was
‘‘occupying,’’ within the meaning of the policy, an
insured vehicle at the time he sustained his injuries.
We are not persuaded.
   We first set forth the applicable standard of review.
‘‘In seeking summary judgment, it is the movant who
has the burden of showing the nonexistence of any
issue of fact. . . . Although the party seeking summary
judgment has the burden of showing the nonexistence
of any material fact . . . a party opposing summary
judgment must substantiate its adverse claim by show-
ing that there is a genuine issue of material fact together
with the evidence disclosing the existence of such an
issue.’’ (Internal quotation marks omitted.) Rosenfield
v. I. David Marder & Associates, LLC, 110 Conn. App.
679, 684, 956 A.2d 581 (2008).
   ‘‘Summary judgment shall be granted if the pleadings,
affidavits and any other proof submitted show that there
is no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.
. . . A fact is material when it will make a difference
in the outcome of a case. . . . The party moving for
summary judgment bears the burden of demonstrating
the absence of any genuine issue of material fact. . . .
The trial court must view the evidence in the light most
favorable to the nonmoving party. . . .
  ‘‘Appellate review of the trial court’s decision to grant
summary judgment is plenary. . . . [W]e must [there-
fore] decide whether [the trial court’s] conclusions are
legally and logically correct and find support in the
facts that appear in the record.’’ (Citations omitted;
internal quotation marks omitted.) McFarline v. Mick-
ens, 177 Conn. App. 83, 90, 173 A.3d 417 (2017), cert.
denied, 327 Conn. 997,      A.3d     (2018).
                              I
   The plaintiff first claims that because the general
definitions section of the policy uses the words ‘‘you’’
and ‘‘relative’’ in defining the term ‘‘insured,’’ the policy
is ambiguous as to whether ‘‘insured’’ refers to the plain-
tiff’s business or the plaintiff personally.3 He argues that
this ambiguity creates a genuine issue of material fact
as to whether the policy provided underinsured cover-
age to him personally, regardless of whether he was
occupying the vehicle. We disagree.
   ‘‘[A]n insurance policy is a contract that is construed
to effectuate the intent of the parties as expressed by
their words and purposes. . . . [U]nambiguous terms
are to be given their plain and ordinary meaning. . . .
As with contracts generally, a provision in an insurance
policy is ambiguous when it is reasonably susceptible
to more than one reading. . . . The determination of
whether an insurance policy is ambiguous is a matter of
law for the court to decide.’’ (Internal quotation marks
omitted.) Travelers Casualty & Surety Co. of America
v. Netherlands Ins. Co., 312 Conn. 714, 740, 95 A.3d
1031 (2014).
   The policy contains the following relevant provisions.
In the general definition section, the policy states:
‘‘GENERAL DEFINITIONS . . . .
  ‘‘5. ‘Insured auto’ or ‘your insured auto’ means:
  a. Any auto specifically described on the declarations
page . . .
  ‘‘9. ‘Occupying’ means in, on, entering or exiting. . . .
  ‘‘17. ‘You,’ ‘your,’ and ‘yours’ refers to the named
insured shown on the declaration page.’’ (Emphasis
omitted.)
  With respect to underinsured motorist coverage, the
endorsement for uninsured and underinsured coverage
provides that, ‘‘[s]ubject to the Limits of Liability, if you
pay the premium for Uninsured/Underinsured Motorist
Coverage, we will pay for damages . . . which an
insured is legally entitled to recover from the owner or
operator of an uninsured auto because of bodily injury:
1. sustained by an insured; 2. caused by an accident;
and 3. arising out of the ownership, maintenance or use
of an uninsured auto.’’ (Emphasis omitted.)
  The endorsement contained additional definitions as
follows: ‘‘When used in this endorsement, whether in
the singular, plural or possessive:
  ‘‘1. ‘Insured’ means:
  ‘‘a. if the named insured shown on the Declarations
Page is a natural person:
  ‘‘(i) you or a relative;
  ‘‘(ii) and person occupying your insured auto . . .
and
  ‘‘(iii) any person who is entitled to recover damages
covered by this endorsement because of bodily injury
sustained by a person described in (i) or (ii) above; or
  ‘‘b. if the named insured shown on the Declarations
Page is a corporation, partnership, organization, or any
other entity that is not a natural person:
  ‘‘(i) any person occupying your insured auto . . .
and
   ‘‘(ii) any person who is entitled to recover damages
covered by this endorsement because of bodily injury
sustained by a person described in (i) above.’’ (Empha-
sis omitted.)
  As previously discussed, there is no genuine issue of
material fact that the declarations page lists ‘‘Wilson
Roofing, LLC,’’ as the named insured.4
   We conclude that the court properly determined that
the policy unambiguously provided that Wilson Roofing
and not the plaintiff was the named insured. The use
of the terms ‘‘you’’ and ‘‘your’’ in the policy does not
create an ambiguity. The general definitions section of
the policy states that ‘‘ ‘you’ ‘your’ and ‘yours’ refer to
the named insured shown on the declarations page.’’
The policy in the endorsement for underinsured motor-
ist benefits provides that if the name listed on the decla-
rations page as the named insured is a corporation,
partnership, organization, or any other entity that is not
a natural person, then the term ‘‘insured’’ means, inter
alia, ‘‘any person occupying your insured auto . . . .’’
Accordingly, the terms ‘‘you’’ and ‘‘your’’ in the policy
refer to Wilson Roofing rather than the plaintiff person-
ally because he is not listed as the named insured on
the declarations page. Furthermore, the section of the
policy that uses the terms ‘‘you or a relative’’ does not
create ambiguity because the policy clearly provides
that those terms apply only if the named insured on
the declarations page is a natural person.
   The plaintiff contends that the language in the policy
is ‘‘not entirely clear given the phrasing and placement
of pertinent definitions, including if the named insured
is a natural person and ‘relative’ located in the general
definitions section.’’ He argues that the Supreme Court
in Ceci v. National Indemnity Co., 225 Conn. 165, 622
A.2d 545 (1993), concluded that the policy at issue in
that case was ambiguous as to who was covered under
the underinsured motorist coverage provision:
‘‘According to these provisions, the defendant would
pay for damages caused by an uninsured vehicle. Indi-
viduals covered by this provision included: (1) you or
any family member (2) anyone else occupying a covered
auto or a temporary substitute for covered auto. The
policy defined Family member as a person related to
you by blood, marriage or adoption who is a resident
of your household, including a ward or foster child.
The policy defined occupying as in, upon, getting in,
on or off.’’ (Internal quotation marks omitted.) Id., 167.
The court stated that ‘‘[b]y inserting a family member
provision in a business policy, the defendant has left
the [plaintiffs] in the unenviable position of having to
divine the meaning and purpose of the family member
language in the context of the policy. This is precisely
the problem that the rules of insurance policy construc-
tion were designed to avoid.’’ Id., 175. The policy in the
present case, unlike that in Ceci, is clear and unambigu-
ous and provides that the named insured is Wilson
Roofing and that if the named insured is not a natural
person then the policy only covers individuals who are
occupying the insured vehicle.
    The plaintiff also argues that the policy is ambiguous
because it improperly identifies the named insured as
a corporation rather than a limited liability company.
The declarations page of the policy lists the name
insured as ‘‘Wilson Roofing, LLC,’’ but then states that
‘‘[t]he named insured organization type is a corpora-
tion.’’ Regardless of this discrepancy, there is no genu-
ine of material fact that the named insured is not a
natural person, and, as such, is encompassed by the
definition of ‘‘insured’’ that pertains to both limited
liability companies and corporations. In sum, we are
not persuaded by the plaintiff’s first claim on appeal.
                            II
   Because it is clear that the policy covers Wilson Roof-
ing and not the plaintiff personally, in order to be enti-
tled to underinsured motorist coverage under the
policy, the plaintiff was obligated to raise a genuine
issue of material fact as to whether he was ‘‘occupying’’
an insured vehicle at the time he sustained his injuries.
In that regard, the plaintiff claims that the court improp-
erly determined that there was no genuine issue of
material fact regarding whether he was ‘‘occupying’’
the vehicle at the time of the accident. Specifically, he
contends that the court improperly relied on the physi-
cal contact test used in Gomes v. Massachusetts Bay
Ins. Co., 87 Conn. App. 416, 431–36, 866 A.2d 704, cert.
denied, 273 Conn. 925, 871 A.2d 1031 (2005), rather than
using a proximity test in determining that the plaintiff
was not occupying the vehicle at the time of the acci-
dent. We disagree.
   The policy defines ‘‘occupying’’ as ‘‘in, on, entering
or exiting,’’ but the policy does not define the term
‘‘exiting.’’ The definition of ‘‘occupying’’ used by the
policy, however, is consistent with, but not identical to,
the definition set forth in the uninsured/underinsured
motorist statute, General Statutes § 38a-363 (c), which
defines ‘‘occupying’’ a vehicle as ‘‘to be in or upon
entering into or alighting from the vehicle.’’ Our
Supreme Court and this court have interpreted § 38a-
363 (c) to require physical contact with the insured
vehicle in order for one to ‘‘occupy’’ it. See Testone v.
Allstate Ins. Co., 165 Conn. 126, 328 A.2d 686 (1973);
Allstate Ins. Co. v. Howe, 31 Conn. App. 132, 623 A.2d
1031, cert. denied, 226 Conn. 911, 628 A.2d 983 (1993).
Although the policies at issue in Testone and Howe did
not use the same definition of ‘‘occupying’’ as that set
forth in § 38-363 (c), the respective courts in Testone
and Howe nonetheless required physical contact with
the insured vehicle.
   In Testone v. Allstate Ins. Co., supra, 165 Conn. 128–
29, a tow truck operator was injured when an uninsured
vehicle struck a disabled car he was attaching to the
tow truck. The insurances policies covering the tow
truck and the disabled car required the tow truck opera-
tor to be ‘‘occupying’’ the vehicle, which was defined
in the policies as ‘‘in or upon or entering into or alighting
from’’ the vehicle. Id., 130–31. Our Supreme Court deter-
mined that ‘‘[t]he fact that the plaintiff was near his
employer’s wrecker when injured is of no significance.’’
Id., 131. It concluded that the plaintiff was not occu-
pying the disabled vehicle because he was ‘‘not in physi-
cal contact with the [disabled] vehicle and it cannot be
said that he was ‘upon’ that vehicle.’’ Id., 134.
   In Allstate Ins. Co. v. Howe, supra, 31 Conn. App.
133–34, an insured sought underinsured motorist cover-
age after she was struck by a vehicle when she was in
the process of returning to her friend’s vehicle after
that vehicle stopped due to a road accident. To trigger
coverage, the insurance policy at issue required her to
be ‘‘in, on, getting into or out of’’ an insured vehicle.
(Internal quotation marks omitted.) Id., 133. Relying on
Testone, the court concluded that the plaintiff’s physical
contact with the insured vehicle and the fact that she
‘‘was taking steps to reenter the vehicle after only a
brief interruption in her travels related to the operation
of the vehicle’’; id., 140; would ‘‘appear to afford cover-
age.’’ Id., 138.
   The plaintiff argues, however, that because no Con-
necticut appellate authority has considered a policy,
like the one at issue here, that employs the term ‘‘exit-
ing’’ rather than ‘‘alighting’’ in defining the word ‘‘occu-
pying,’’ the physical contact test does not apply. We
reject the notion that the physical contact test only
applies to policies that use the term ‘‘alighting.’’ In
Howe, this court applied a physical contact test where
the policy did not mirror the exact language of § 38a-
363 (c) and instead defined ‘‘occupying’’ as ‘‘in, on,
getting into or out of.’’ Although Testone, Howe, and
Gomes did not consider policies that use the precise
term ‘‘exiting,’’ the case law is nonetheless clear that
‘‘occupying’’ a vehicle requires physical contact. Thus,
precedent supports a construction of the policy in this
case that contains similar language to require physical
contact with the insured auto in order to trigger
coverage.
   The plaintiff further argues that we should adopt a
proximity test in place of the physical contact test. We
decline that invitation. In Gomes v. Massachusetts Bay
Ins. Co., supra, 87 Conn. App. 431–36, this court held,
inter alia, that a volunteer fire police officer who was
struck by an underinsured motorist while directing traf-
fic in the middle of an intersection and away from his
vehicle was not ‘‘occupying’’ a motor vehicle for the
purposes of § 38a-336 (f). Id., 435–36. In that case, this
court declined to adopt the proximity test reasoning,
inter alia, that ‘‘we are compelled to follow our Supreme
Court’s express approval of the physical contact test
in Testone v. Allstate Ins. Co., supra, 165 Conn. 134
. . . .’’ Gomes v. Massachusetts Bay Ins. Co., supra,
435.
   Moreover, the proximity test urged by the plaintiff
also suffers from being far too nebulous a standard.
Such a test, in our view, would be difficult to apply and
is not rooted necessarily in the language of the policy
or, more generally, in the plaintiff’s relationship with the
vehicle at the time he suffers any injury. For example,
a plaintiff could park his car and then sit on a sidewalk
for hours in very close proximity to his or vehicle. Under
the proximity test, if the plaintiff is injured while sitting
in close proximity to his or her vehicle, but hours after
exiting his vehicle the insured might be entitled to cov-
erage under the policy despite the fact that the circum-
stances of the accident have little to do with the
insured vehicle.
  In the present case, it is undisputed that the plaintiff
parked his vehicle, stepped out, walked past the rear
of his vehicle, and was not in physical contact with his
vehicle when he was struck by an oncoming vehicle.
Therefore, the plaintiff was not ‘‘in, on, entering or
exiting’’ his vehicle at the time of the accident. We
conclude that the court properly granted the plaintiff’s
motion for summary judgment and determined that
there was no genuine issue of material fact regarding
whether the plaintiff was occupying his vehicle at the
time of the accident.
  The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Although the plaintiff asserts that he is the sole member of the limited
liability company, he presented no evidence regarding the corporate gover-
nance of his business.
   2
     There is a factual dispute between the parties as to the make and model
of the vehicle that the plaintiff drove into the parking lot of Rick’s Main
Roofing. The defendant asserts that the plaintiff had been driving his Chevro-
let Suburban, which the parties agree is not a vehicle insured under the
policy. The plaintiff contends that he had been driving a GMC Savana, which
the parties agree was a vehicle covered by the policy. Because we conclude
that there is no genuine issue of material fact as to whether he was ‘‘occu-
pying’’ any vehicle when he sustained his injuries, the factual dispute is
not relevant.
   3
     The plaintiff also claims on appeal that he is the ‘‘alter ego’’ of his
business and, thus, should be considered the named insured for purposes
of uninsured coverage. This assertion was not pleaded in his complaint,
does not appear in his objection to the defendant’s motion for summary
judgment and was not raised orally by the plaintiff during argument on the
motion. Although the court refers briefly to the doctrine in its memorandum
of decision and declines to import it from other unrelated contexts to create
an ambiguity in a contract where none otherwise exists, we conclude that
this claim was not distinctly raised in the trial court. ‘‘[A]n appellate court
is under no obligation to consider a claim that is not distinctly raised at the
trial level. . . . The requirement that [a] claim be raised distinctly means
that it must be so stated as to bring to the attention of the court the
precise matter on which its decision is being asked. . . . The purpose of
our preservation requirements is to ensure fair notice of a party’s claims
to both the trial court and opposing parties.’’ (Citations omitted; emphasis
omitted; internal quotation marks omitted.) White v. Mazda Motor of
America, Inc., 313 Conn. 610, 619–20, 99 A.3d 1079 (2014); see id., 619
(declining to review challenge to summary judgment ruling because particu-
lar claim was not raised before trial court). Because the defendant was
never given notice of the plaintiff’s reliance on this doctrine, it did not have
an opportunity to present competent summary judgment evidence to support
an assertion that the doctrine is factually or legally inapplicable in this case.
We therefore decline to review it.
   4
     The plaintiff also argues that the policy is ambiguous because the declara-
tions page lists ‘‘Wilson Roofing, LLC,’’ as the named insured, rather than
the business name used by the plaintiff when he testified at his deposition,
Wilson Roofing and Siding, LLC. The fact that the name of the business set
forth on the declarations page does not match precisely the name of the
business given by the plaintiff during his deposition does not create an
ambiguity as to whether the policy covers the business or the plaintiff per-
sonally.